Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffray (7,471,765) in view of Gregerson et al. (2010/0172468).
	Regarding claim 1, Jaffray discloses a system for enhancing image quality of a subject using CBCT, the system comprising: a) An X-Ray Tube (Jaffray, Fig. 1, 102) configured to adjust the radiation penumbra, wherein the X-Ray Tube is mounted on a rotatable gantry (Jaffray, Fig. 1, note rotation arrows), the rotatable gantry has circular ring which is mechanically stabled with a flat panel imager (Jaffray fig. 17B), wherein the continuous rotation of the rotatable gantry allow to capture of views which is difficult at zero degree position (indefinite, see above with respect to 35 U.S.C. 112), wherein a 
	Regarding the subject matter from claim 3 added by amendment, Jaffray lacks explicit teaching of the greater Field of View (FOV) of the subject is obtained using a Flat Panel Cone Beam Computed Tomography (FPCBCT), wherein the FPBCT represents 45 cm diameter and a 24 cm axial length cooperatively with the patient is imaged with a single 360 degrees rotation of the gantry (103).
	Jaffray differs from the claimed invention only as a matter of size.  Limitations regarding size are generally insufficient to support patentability.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).  
	Jaffray lacks explicit teaching of wherein the rotatable gantry is supported with a base structure to provide an angle of 15 degrees or an angle of - 15 degrees tilting motion.
	Gregerson teaches the rotatable gantry is supported with a base structure to provide an angle of 15 degrees or an angle of - 15 degrees tilting motion. (Gregerson, Fig. 3, item 30)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to mount the FPCBCT apparatus of Jaffray on the gimbaled mounting system of Gregerson in order to provide a mobile imaging apparatus.

	Regarding claim 4, the combination of Jaffray and Gregerson further teaches the flat panel imager is mounted on the opposite side of the X-ray Tube.  (Jaffray, Fig. 21a, 21b, 17b, etc.)
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884